                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA



 UNITED STATES OF AMERICA,                   No. 2:14CR00043-KJM

                 Plaintiff,

       v.
                                             ORDER FOR RELEASE OF PERSON
 SCOTT ALBERT JOHNSON,                       IN CUSTODY

                 Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release SCOTT ALBERT JOHNSON;

Case No. 2:14CR00043-KJM, from custody for the following reasons:

      __ Release on Personal Recognizance
      __ Bail Posted in the Sum of $

                              __   Unsecured Appearance Bond

                              __   Appearance Bond with 10% Deposit

                              __   Appearance Bond with Surety

                              __   Corporate Surety Bail Bond

       __X (Other): Time Served; Defendant to be released at 1:00 PM to Private
Investigator Marty Whited for direct transportation to “His Way Recovery” program in

Manteca, CA.



Issued at Sacramento, California on 6/21/21      ____   , at _10:26 a.m._____ .
